United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-169
Issued: February 27, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 8, 2014 appellant filed a timely appeal from a September 17, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a traumatic injury in
the performance of duty on December 14, 2013.
FACTUAL HISTORY
On December 20, 2013 appellant, then a 52-year-old clerk, filed a traumatic injury claim
alleging that on December 14, 2013 he sustained lower back strain and pain after attempting to
lift a tray of letters.
1

5 U.S.C. § 8101 et seq.

By report dated December 14, 2013, Dr. Ali E. Guy, Board-certified in physical medicine
and rehabilitation, stated that appellant was totally disabled from that date until his next
evaluation in four to six weeks. He continued to state that appellant was totally disabled in a
letter dated January 14, 2014.
In notes dated January 8, 2014, a nurse noted that appellant had a prior case for workers’
compensation related to his back and had been on limited duty for approximately four years as a
result of the prior claim.2 She noted that appellant had filed for both a recurrence and for a new
traumatic injury as he was unsure which form to file.
In an attending physician’s report dated January 13, 2014, Dr. Guy stated that appellant
had reinjured his back on December 14, 2013. He diagnosed appellant with displacement of an
unspecified lumbar disc and checked a box indicating that appellant’s condition resulted from an
employment activity.
By letter dated January 14, 2014, OWCP informed appellant of the evidence needed to
support his claim and noted that his claim had been reopened because it had received an
indication that he had not yet returned to work in a full-time capacity. It afforded him 30 days to
submit additional evidence.
By decision dated February 14, 2014, OWCP denied appellant’s claim for compensation
because the medical evidence was insufficient to support that his diagnosed condition was
causally related to the incident of December 14, 2013. It noted that no action would be taken on
his separate claim for a recurrence based on the same event, as his description of the incident
indicated that it was a new traumatic injury.
On February 26, 2014 appellant claimed compensation for leave without pay between
January 29 and February 21, 2014. On March 11, 2014 OWCP informed appellant that his claim
for compensation was not payable because it had been denied by decision dated
February 14, 2014.
On March 12, 2014 appellant requested a review of the written record before OWCP’s
Branch of Hearings and Review.
In a report dated March 8, 2014, Dr. Guy diagnosed appellant with L1-L2 disc herniation;
a L2-L3 disc bulge; an L3-L4 lateral disc herniation contacting the exiting L3 nerve root; an L4L5 disc bulge indenting the ventral thecal sac; an L5-S1 disc herniation impinging the right S1
nerve root; right L4 through S1 radiculopathy; and traumatic myofascial pain syndrome. He
noted, “The patient had a prior preexisting injury dating to January 27, 2010 with multiple disc
herniations and he had another episode of an acute exacerbation while working at the job
bending, lifting mail he reinjured his back that was [sic] on December 14, 2013. Therefore,
[appellant] sustained an exacerbation of his prior preexisting multiple lumbar disc herniations
with no new levels of injuries.” Dr. Guy noted that appellant had been under his care since
February 3, 2010, and that appellant returned to work on light duty on April 23, 2012. He further
2

OWCP accepted that appellant had a work-related sprain and strain of the lumbar region on April 23, 2012
under claim number xxxxxx976.

2

noted that appellant had received continuous physical therapy treatments. Dr. Guy stated that
electromyographic studies of appellant’s lower extremities revealed evidence of right L4 through
S1 radiculopathy.
By decision dated September 17, 2014, the hearing representative affirmed OWCP’s
February 14, 2014 decision. She noted that Dr. Guy had not explained how any findings support
a change in appellant’s conditions as a result of the claimed event, but had only claimed that
appellant had an exacerbation of conditions he had all along. The hearing representative further
noted that while Dr. Guy stated that appellant was in need of treatment for pain and muscle
spasm, review of the prior claim indicated that appellant had been under treatment for these
symptoms prior to the claimed event.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place, and in the manner alleged.7 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.8
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.9 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
3

5 U.S.C. § 8101 et seq.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364, 366 (2006).

5

S.P., 59 ECAB 184, 188 (2007); Joe D. Cameron, 41 ECAB 153, 157 (1989).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

7

D.B., 58 ECAB 464, 466 (2007); David Apgar, 57 ECAB 137, 140 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734, 737 (2008); Bonnie A. Contreras,
supra note 4.
9

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

3

the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.10
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.11 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and
compensable employment factors.12 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.13
ANALYSIS
OWCP found and the Board agrees that the December 14, 2013 lifting incident occurred.
The Board finds, however, that the medical evidence submitted by appellant is insufficient to
establish that this incident caused a medical condition.
Appellant has a history of lumbar conditions related to work. On April 23, 2012 OWCP
accepted that appellant sustained sprain and strain to the lumbar region as a result of a traumatic
event at work, under claim number xxxxxx976. In a report dated March 8, 2014, Dr. Guy stated,
“The patient had a prior preexisting injury dating January 27, 2010 with multiple disc herniations
and he had another episode of an acute exacerbation while working at the job bending, lifting
mail he reinjured his back that was on December 14, 2013. Therefore, he sustained an
exacerbation of his prior preexisting multiple lumbar disc herniations with no new levels of
injuries.” Dr. Guy noted that appellant had been under his care since February 3, 2010, and that
appellant returned to work on light duty on April 23, 2012. He further noted that appellant had
received continuous physical therapy treatments. Dr. Guy stated that electromyographic studies
of appellant’s lower extremities revealed evidence of right L4 through S1 radiculopathy.
While Dr. Guy provided an opinion regarding the causal relationship between the
traumatic incident of December 14, 2013 and appellant’s present conditions, he did not explain
the mechanics of the incident or establish causal relationship between the incident and the injury.
He also did not explain how appellant’s condition had worsened, and noted that appellant had not
sustained any new injuries. There is no objective evidence in Dr. Guy’s March 8, 2014 report
supporting an aggravation of appellant’s conditions. Rather, Dr. Guy merely notes that appellant
reported increased symptoms, while he had already been under treatment for the same symptoms
under another claim. Medical evidence submitted to support a claim for compensation should
reflect a correct history, and the physician should offer a medically sound explanation of how the
10

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

11

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149, 155-56 (2006); D’Wayne Avila, 57
ECAB 642, 649 (2006).
12

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379, 384 (2006).

13

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

claimed work event caused or aggravated the claimed condition.14 No physician did so in this
case.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a traumatic
injury in the performance of duty on December 14, 2013.
ORDER
IT IS HEREBY ORDERED THAT the September 17, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 27, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

D.D., Docket No. 13-1517 (issued April 14, 2014).

5

